Exhibit Nissan Auto Receivables 2009-A Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 Collection Period Mar-09 30/360 Days 20 Distribution Date 15-Apr-09 Actual/360 Days 21 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,543,885,698.40 1,543,885,698.40 1,493,400,603.65 YSOC 58,503,777.43 58,503,777.43 55,783,858.14 Total Adjusted Portfolio 1,485,381,920.97 1,485,381,920.97 1,437,616,745.51 0.967843 Total Adjusted Securities 1,485,381,920.97 1,485,381,920.97 1,437,616,745.51 0.967843 Class A-1 Notes 1.76430 % 357,000,000.00 357,000,000.00 309,234,824.54 0.866204 Class A-2 Notes 2.94000 % 323,000,000.00 323,000,000.00 323,000,000.00 1.000000 Class A-3 Notes 3.20000 % 493,000,000.00 493,000,000.00 493,000,000.00 1.000000 Class A-4 Notes 4.74000 % 196,522,000.00 196,522,000.00 196,522,000.00 1.000000 Certificates 0.00000 % 115,859,920.97 115,859,920.97 115,859,920.97 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 47,765,175.46 367,415.48 133.7960097 1.0291750 Class A-2 Notes 0.00 527,566.67 - 1.6333333 Class A-3 Notes 0.00 876,444.44 - 1.7777778 Class A-4 Notes 0.00 517,507.93 - 2.6333333 Certificates 0.00 0.00 - - Total Securities 47,765,175.46 2,288,934.52 I. COLLECTIONS Interest: Interest Collections 5,724,425.83 Repurchased Loan Proceeds Related to Interest 44,008.68 Total Interest Collections 5,768,434.51 Principal: Principal Collections 43,447,792.46 Repurchased Loan Proceeds Related to Principal 7,037,302.29 Total Principal Collections 50,485,094.75 Recoveries of Defaulted Receivables 0.00 Servicer Advances 25,723.97 Total Collections 56,279,253.23 II. COLLATERAL POOL BALANCE DATA Number Amount Adjusted PoolBalance - Beginning of Period 79,187 1,485,381,920.97 Total Principal Payment 47,765,175.46 78,196 1,437,616,745.51 III. DISTRIBUTIONS Total Collections 56,279,253.23 Reserve Account Draw 0.00 Total Available for Distribution 56,279,253.23 Page 5 of 8 Exhibit Nissan Auto Receivables 2009-A Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 1,286,571.42 Servicing Fee Paid 1,286,571.42 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 367,415.48 Class A-1 Notes Monthly Interest Paid 367,415.48 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 527,566.67 Class A-2 Notes Monthly Interest Paid 527,566.67 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 876,444.44 Class A-3 Notes Monthly Interest Paid 876,444.44 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 517,507.93 Class A-4 Notes Monthly Interest Paid 517,507.93 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 2,288,934.52 Total Note Monthly Interest Paid 2,288,934.52 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 52,703,747.29 4. Total Monthly Principal Paid on the Notes 47,765,175.46 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 47,765,175.46 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2009-A Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 4,938,571.83 Deposit from Remaining Available Collections to fund Reserve Account 4,938,571.83 Remaining Available Collections Released to Seller (0.00 ) V. RESERVE ACCOUNT Initial Reserve Account Amount 3,713,454.80 Required Reserve Account Amount 11,140,364.41 Beginning Reserve Account Balance 3,713,454.80 Deposit of Remaining Available Collections 4,938,571.83 Ending Reserve Account Balance 8,652,026.63 Required Reserve Account Amount for Next Period 11,140,364.41 VI. POOL STATISTICS Weighted Average Coupon 4.50 % Weighted Average Remaining Maturity 52.45 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 1,543,885,698.40 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 0.00 0 61-90 Days Delinquent 0.00 0 91-120 Days Delinquent 0.00 0 Total Delinquent Receivables: 0.00 0 61+ Days Delinquencies as Percentage of Receivables 0.00 % 0.00 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.00 % Average Delinquency Ratio 0.00 % Page 7 of 8 Exhibit Nissan Auto Receivables 2009-A Owner Trust Monthly Servicer's Certificate for the month ofMarch 2009 VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
